BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
SANJAY PATEL
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jonas.walker@usdoj.gov
       sanjay.patel@crt.usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

     UNITED STATES OF AMERICA,              )   No. 3:20-cr-00081-JMK-MMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   TRANSMISSION OF INTERSTATE
           vs.                              )   THREAT
                                            )    Vio. of 18 U.S.C. § 875(c)
     WILLIAM ALEXANDER,                     )
                                            )   COUNT 2:
                          Defendant.        )   OBSTRUCTION OF FREE EXERCISE
                                            )   OF RELIGIOUS BELIEFS
                                            )    Vio. of 18 U.S.C. § 247(a)(2), (d)(5)
                                            )

                                       INDICTMENT

        The Grand Jury charges that:

//

//




        Case 3:20-cr-00081-JMK-MMS Document 2 Filed 09/18/20 Page 1 of 3
                                         COUNT 1

       On or about November 1, 2019, within the District of Alaska, the defendant,

WILLIAM ALEXANDER, called a synagogue in California and left a voicemail

threatening to “kill” the congregants of the synagogue, and knowingly transmitted in

interstate and foreign commerce any communication containing any threat to injure the

person of another, for the purpose of issuing a threat and with knowledge that the

communication would be viewed as a threat.

       All of which is in violation of 18 U.S.C. § 875(c).

                                         COUNT 2

       On or about November 1, 2019, within the District of Alaska, the defendant,

WILLIAM ALEXANDER, in and affecting interstate commerce, called a synagogue in

California and left a voicemail threatening to “kill” the congregants of the synagogue, and

intentionally obstructed and attempted to obstruct, by threat of force, any person in the

enjoyment of that person’s free exercise of religious beliefs.

//

//

//

//

//

//

//

//

                                         Page 2 of 3

      Case 3:20-cr-00081-JMK-MMS Document 2 Filed 09/18/20 Page 2 of 3
      All of which is in violation of 18 U.S.C. § 247(a)(2), (d)(5).

      A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Jonas Walker
JONAS M. WALKER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: September 17, 2020




                                        Page 3 of 3

      Case 3:20-cr-00081-JMK-MMS Document 2 Filed 09/18/20 Page 3 of 3
